  







Exhibit 10.1

 

Execution Version

 



--------------------------------------------------------------------------------



 

 

SECOND AMENDMENT


 

TO


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

 

among

 

 

NEWPARK RESOURCES, INC.,

as Borrower,

 

THE SUBSIDIARY GUARANTORS,

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

and

 

THE LENDERS PARTY HERETO,

 

Dated as of February 13, 2014

 



--------------------------------------------------------------------------------



 

 
 

--------------------------------------------------------------------------------

 

 

Second Amendment to Second Amended and Restated Credit Agreement

 

This Second Amendment to Second Amended and Restated Credit Agreement (this
“Second Amendment”) dated as of February 13, 2014, is among Newpark Resources,
Inc., a Delaware corporation, (the “Borrower”), each of the undersigned
Subsidiary Guarantors, each of the undersigned Lenders party to the Credit
Agreement referred to below, and JPMorgan Chase Bank, N.A., as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

 

R E C I T A L S

 

A.     The Borrower, the Administrative Agent, the Lenders and the other Agents
party thereto are parties to that certain Second Amended and Restated Credit
Agreement dated as of November 22, 2011 (the “Credit Agreement”), pursuant to
which the Lenders have made certain credit and other financial accommodations
available to and on behalf of the Borrower and its Subsidiaries.

 

B.      The Borrower has requested, and the Administrative Agent and the
Majority Lenders have agreed, to amend certain provisions of the Credit
Agreement.

 

C.      Now, therefore, to induce the Administrative Agent and the Majority
Lenders to enter into this Second Amendment and in consideration of the premises
and for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.       Defined Terms. Each capitalized term used herein (including, without
limitation, in the recitals hereof) but not otherwise defined herein has the
meaning given such term in the Credit Agreement, as amended by this Second
Amendment. Unless otherwise indicated, all section references in this Second
Amendment refer to sections of the Credit Agreement.

 

2.       Amendments to Credit Agreement.

 

(a)     Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by amending and restating the following definitions in their entirety:

 

        “Agreement”: this Second Amended and Restated Credit Agreement, as
amended by that the First Amendment dated as of October 10, 2012 and that Second
Amendment dated as of February 13, 2014, and as the same may from time to time
be further amended, modified, supplemented or restated.

 

         “Consolidated Net Income”: for any period, the consolidated net income
(or loss) of the Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries, (b) the income (or deficit) of any Person (other
than a Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions, (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary, and (d) the net
income of any Person or business or attributable to any property or asset sold,
transferred, abandoned or otherwise Disposed of or closed by the Borrower or any
Subsidiary during such period calculated on a pro forma basis as if such
Disposition or closure had occurred on the first date of such period; and
provided further that there shall be included the net income of any Person or
business or attributable to any property or asset acquired by the Borrower or
any Subsidiary during such period, which shall be calculated on pro forma basis
as if such acquisition had occurred on the first date of such period.

 

 
 

--------------------------------------------------------------------------------

 

 

          “First Amendment”: that certain First Amendment to Second Amended and
Restated Credit Agreement dated as of October 10, 2012 among the Borrower, the
Lenders signatory thereto and the Administrative Agent.

 

(b)     Amendment to Section 1.1.     Section 1.1 of the Credit Agreement is
hereby further amended by adding the definition set forth below in the
appropriate alphabetical order:

 

          “Second Amendment”: that certain Second Amendment to Second Amended
and Restated Credit Agreement dated as of February 13, 2014 among the Borrower,
the Subsidiary Guarantors, the Administrative Agent and the Lenders signatory
thereto.

 

          “Second Amendment Effective Date”: that certain date on which the
conditions of Section 3 of the Second Amendment have been satisfied (or waived
in accordance with Section 10.1).

 

(c)     Amendment to Section 7.5(e). Section 7.5(e) is hereby amended and
restated in its entirety to read as follows:

 

  “(e)     the Disposition of other property (including, but not limited to, the
Capital Stock issued by any Subsidiary) having a book value in the aggregate not
to exceed 5% of Consolidated Tangible Net Assets per fiscal year (exclusive of
the Disposition of the assets of, or Capital Stock issued by, any of Newpark
Environmental Services LLC (“NES”), Newpark Environmental Services Management
Company, L.L.C. (“NES Management”) or Newpark Environmental Services
Mississippi, L.P. (“NES Mississippi”) (or any Subsidiary that is their
respective successor in interest or assignee) and 15% of Consolidated Tangible
Net Assets during the term of this Agreement beginning with the Second Amendment
Effective Date and ending on the Termination Date; and”

 

 
-2-

--------------------------------------------------------------------------------

 

 

(d)     Amendment to Section 7.6. Section 7.6 is hereby amended by replacing the
figure “$50,000,000” with the figure “$100,000,000”.

 

3.       Conditions Precedent. This Second Amendment (other than Section 4
below) shall become effective on the date when each of the following conditions
is satisfied (or waived in accordance with Section 10.1):

 

(a)     The Administrative Agent shall have received from Lenders constituting
the Majority Lenders, the Borrower and each of the Subsidiary Guarantors
counterparts (in such number as may be requested by the Administrative Agent) of
this Second Amendment signed on behalf of such Person.

 

(b)     At the time of and immediately after giving effect to this Second
Amendment, (i) no Default shall have occurred and be continuing and (ii) no
event or events shall have occurred which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

 

(c)     The Administrative Agent shall have received reasonably satisfactory
evidence that the Borrower has consummated the Disposition of all or
substantially all of the assets of, or Capital Stock issued by, NES and NES
Management, exclusive, however, in any event, of any mineral interests owned by
NES (or any Subsidiary that is its successor in interest or assignee).

 

The Administrative Agent is hereby authorized and directed to declare this
Second Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted in Section 10.1. Such declaration shall be final, conclusive and
binding upon all parties to the Credit Agreement and this Second Amendment for
all purposes. For the avoidance of doubt, the consent and authorization provided
in Section 4 below shall be effective as of the date hereof.

 

4.       Consent to NES Disposition. Notwithstanding the terms and conditions of
Section 7.5, effective as of the date hereof, the Administrative Agent and the
Majority Lenders hereby consent to the Disposition of all of the assets of, or
Capital Stock issued by, NES, NES Management and NES Mississippi (collectively,
the “NES Disposition”), whether occurring in one or more transactions, and the
Majority Lenders hereby authorize the Administrative Agent to take any action
reasonably requested by the Borrower having the effect of releasing any
Collateral (and releasing or terminating any Liens on Collateral) and guarantee
obligations as necessary or appropriate in furtherance of the consummation of
the NES Disposition. The consent and authorization provided in this Section 4
shall expire if the NES Disposition has not been consummated on or before the
ninetieth (90th) day following the date hereof, except that with respect to any
mineral interests owned by NES and any real property owned by NES Mississippi
(or in the case of each of NES and NES Mississippi, by any Subsidiary that is
its successor in interest or assignee), such 90 day period shall be extended to
15 months after the date hereof.

 

 
-3-

--------------------------------------------------------------------------------

 

 

5.       Miscellaneous.

 

(a)     Confirmation. The provisions of the Credit Agreement as amended by this
Second Amendment shall remain in full force and effect following the
effectiveness of this Second Amendment.

 

(b)     Ratification and Affirmation; Representations and Warranties. The
Borrower and each Subsidiary Guarantor hereby (a) acknowledges the terms of this
Second Amendment; (b) ratifies and affirms its obligations under, and
acknowledges its continued liability under, each Loan Document to which it is a
party and agrees that each Loan Document to which it is a party remains in full
force and effect as expressly amended hereby and (c) represents and warrants to
the Lenders that as of the date hereof, after giving effect to the terms of this
Second Amendment:

 

         (i)     all of the representations and warranties made by it in each
Loan Document to which it is a party are true and correct in all material
respects (except those which have a materiality qualifier, which shall be true
and correct as so qualified), except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
specified earlier date,

 

          (ii)     no Default or Event of Default has occurred and is
continuing, and

 

          (iii)     no event or events have occurred which individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

 

(c)     Loan Document. This Second Amendment is a Loan Document.

 

(d)     Counterparts. This Second Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Second Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

 

(e)     NO ORAL AGREEMENT. THIS SECOND AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO SUBSEQUENT ORAL AGREEMENTS AMONG THE PARTIES.

 

(f)     GOVERNING LAW. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(g)     Payment of Expenses. In accordance with Section 10.5, the Borrower
agrees to pay or reimburse the Administrative Agent for all of its reasonable
out-of- pocket costs and reasonable expenses incurred in connection with this
Second Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.

 

 
-4-

--------------------------------------------------------------------------------

 

 

(h)     Severability. Any provision of this Second Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

(i)     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

[Remainder of page intentionally left blank. Signature pages follow.]

 

 
-5-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first written above.

 

BORROWER:    

NEWPARK RESOURCES, INC.

 

 

By:     /s/ Gregg Piontek                    

      Gregg Piontek

      Chief Financial Officer and Vice President

        SUBSIDIARY GUARANTORS:

EXCALIBAR MINERALS LLC

NEWPARK DRILLING FLUIDS LLC

NEWPARK MATS & INTEGRATED SERVICES LLC

 

 

 

By:     /s/ Gregg Piontek                    

      Gregg Piontek

      Vice President

            

 



Signature Page to Second Amendment







 


--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and a Lender

 

 

By:     /s/ Preeti Yeung                    

Name: Preeti Yeung

Title: Authorized Officer

 

 

Signature Page to Second Amendment

 


--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A.,

as a Lender

 

 

By:     /s/ Julie Castano                    

Name: Julie Castano

Title: SVP

 

 

Signature Page to Second Amendment

 


--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK,

NATIONAL ASSOCIATION,

as a Lender

 

 

By:     /s/ Donald W. Herrick, Jr.          

Name: Donald W. Herrick, Jr.

Title: Director

 

 

Signature Page to Second Amendment



 


--------------------------------------------------------------------------------

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

 

 

By:     /s/ Don Backer                          



Name: Don Backer

Title: SVP

 

 

Signature Page to Second Amendment

 


--------------------------------------------------------------------------------

 

 



 

COMERICA BANK,

as a Lender

 

 





By:     /s/ Bradley Kuhn                          



Name: Bradley Kuhn

Title: Officer

 

 

Signature Page to Second Amendment